DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/24/2021. As directed by the amendment: no claims have been amended; claims 6-8 have been canceled; and new claims 21-23 have been added. Thus, claims 1-5, 9-23 are presently pending in this application.

Response to Arguments 
Applicant’s argument page 7 of the remarks filed 03/24/2021 that Hessler does not disclose the limitations “a drug reservoir configured to store a compound” and “a fluid storage capacitor”. Applicant’s argument has been fully considered and are not persuasive. Hessler’s element 42a is a first reservoir wherein the fluid such as a drug solution can be pumped from 42a into the cochlear 104; therefore 42a meets the limitation of being a drug reservoir configured to store a compound. Hessler’s element 42b is a second reservoir wherein the solution is taken out of the cochlear 104 and returned to 42b; therefore, 42b meets the limitation of being a fluid storage capacitor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the a plurality of channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessler (US 2014/0018736).
Regarding claim 9, Hessler discloses 
A system (figs. 7-8) to deliver a fluid to the inner ear (pars. 0006 and 0028), comprising: 
a micropump (12, fig. 8) configured for implantation in a patient (Examiner notes: the limitation “configured for ...patient” is interpreted as functional limitation. See par. 0005 for “an implantable fluid delivery system includes an implantable fluid pump...” Therefore, micropump 
a cannula (30, figs. 7-8) comprising: 
a first end (end of 30 that is coupled to 22a/22b, see annotated fig. 7 below) coupled with the outlet (22a/22b) of the micropump (12); and 
a second end (end of 30 that comprises fluid outlets 40) comprising a stopper (see annotated fig. 7 below) configured to seat into a round window (116) and enable a tip of the cannula (tip of 30) to be inserted through a round window membrane (116) and into a cochlea (104) of the patient a predetermined distance (see fig. 7 and par. 0018).

    PNG
    media_image1.png
    548
    792
    media_image1.png
    Greyscale

Regarding claim 10, Hessler discloses 

Regarding claim 11, Hessler discloses 
The system of claim 10, wherein the pump (18/24) is configured to withdraw at least a portion of the predetermined volume of a fluid from the cochlea after injecting the predetermined volume of the compound into the cochlea (see fig. 7 and par. 0028).
Regarding claim 12, Hessler discloses 
The system of claim 9, wherein the pump (18/24) is configured to store the at least a portion of the predetermined volume of the fluid from the cochlea in the fluid storage capacitor (42b, fig. 7 and par. 0028).
Regarding claim 21, Hessler discloses 
The system of claim 9, comprising: at least one first layer (bottom 16b, fig. 6A) comprising the drug reservoir, the fluid storage capacitor, and a plurality of channels between the drug reservoir and the fluid storage capacitor (Examiner notes: see figs. 6A and 7, the bottom layer 16b comprises the drug reservoir 42a, the fluid storage capacitor 42b, and the plurality of channels 20a/20b/22a/22b between 42a and 42b); at least one second layer (top 16b, fig. 6A) comprising the pump (24); and-4- 4831-6798-2818 1Atty. Dkt. No. 102590-0654 (CSDL.6920.US.01)a membrane (18, fig. 6A) between the at least one first layer (bottom 16b) and the at least one second layer (top 16b).
Regarding claim 23, Hessler discloses 
The system of claim 9, comprising a plurality of fluid capacitors (14a/14b) in line with the a plurality of channels (20a/20b) and the drug reservoir (42a) (see figs. 6A-6B and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2014/0018736) in view of Decker et al. (US 2013/0035662).
Regarding claim 13, Hessler discloses the system of claim 9, as set forth above, except for wherein the tip of the cannula comprises a beveled tip configured to pierce the round window membrane.
However, Decker teaches a drug delivery system (fig. 1 and par. 0030) comprising a cannula (24) wherein the tip of the cannula comprises a beveled tip configured to pierce the round window membrane (Examiner notes: the limitation “configured to ....membrane” is interpreted as functional limitation. See fig. 5 and par. 0033, the tip of cannula 24 comprises a beveled tip 42; therefore, the beveled tip 42 of the tip of cannula 24 is capable of piercing the round window membrane).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Hessler’s cannula to be beveled, as taught by Decker, for the purpose of allowing the distal end of the cannula to be inserted into the target location so that medicine from the pump can be delivered through the cannula to the target location (par. 0033).
Regarding claim 20, Hessler discloses the system of claim 9, as set forth above, except for wherein the cannula tip comprises a bevel between about 10 degrees and about 45 degrees.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tip of Hessler’s cannula to be beveled, as taught by Decker, for the purpose of allowing the distal end of the cannula to be inserted into the target location so that medicine from the pump can be delivered through the cannula to the target location (par. 0033).

Regarding claim 20, Hessler in view of Decker discloses the system as set forth above, except for the bevel between about 10 degrees and about 45 degrees.
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to one having ordinary skill in the art to cause the bevel to be between about 10 degrees and about 45 degrees. Applicant has not disclosed that having the claimed angle serves any advantage or particular purpose or solves a stated problem, indicating simply that “the cannula tip can include a bevel between about 10 degrees and about 45 degrees” (Specification par. 0011). Further, one of ordinary skill in the art would expect Hessler’ modified cannula and applicant’s invention to perform equally well considering either angle. Therefore, it would have been prima facie obvious to modify Hessler to obtain the invention as specified in claim 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hessler in view of Decker.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2014/0018736) in view of Dhanasingh et al. (US 2013/0331779) and Hamilton (US 2008/0306590).
Regarding claim 14, Hessler discloses the system of claim 9, as set forth above, except for further comprising a silicone-based glue to secure the cannula.
However, Dhanasingh teaches a cochlear implant system comprising an insertion stopper (20, fig. 14B) wherein the insertion stopper is secured to the cochlea or the nearby tissue by any biocompatible tissue glue (par. 0037).
Also, Hamilton teaches an element (seal 6) secured to another element (shell 2) by means of silicone glue (par. 0085).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hessler’s system such that the stopper of the cannula is secured to the nearby tissue by silicone glue, as taught by Dhanasingh and Hamilton, for the purpose of preventing further movement of the cannula (par. 0037 of Dhanasingh).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2014/0018736) in view of Remiszewski et al. (US 2007/0282358).
Regarding claim 15, Hessler discloses the system of claim 9, as set forth above, except for wherein the cannula comprises a first portion comprising polyetheretherketone and a second portion comprising polytetrafluoroethylene. 
However, Remiszewski teaches a shaft 140 made of material suitable for medical use such as polyetheretherketone PEEK (par. 0075) and the tip of the device being a hard PTFE tip (par. 0102).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hessler’s cannula such that the shaft portion of the cannula made of PEEK and the tip of the cannula made of hard PTFE, as taught by 
Regarding claim 16, Hessler discloses the system of claim 15, as set forth above, except for wherein the second portion comprises the tip of the cannula.
However, Remiszewski teaches a shaft 140 wherein the tip of the device being a hard PTFE tip (par. 0102).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hessler’s cannula such that the tip of the cannula made of hard PTFE, as taught by Remiszewski, for the purpose of allowing the cannula being made of material suitable for medical use (par. 0075 of Remiszewski).
Regarding claim 17, Hessler in view of Remiszewski discloses the system of claim 15, as set forth above, except for wherein the second portion is between about 2 cm and about 5 cm long.
Hessler only discloses the second portion being a distal portion of cannula 30 wherein the distal portion of the cannula is configured to be inserted into the cochlea 1104 (see fig. 7),
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to one having ordinary skill in the art to cause the distal portion of the cannula to be between about 2 cm and about 5 cm. Applicant has not disclosed that having the claimed length serves any advantage or particular purpose or solves a stated problem, indicating simply that “the second portion can be between about 2 cm and about 5 cm long” (Specification par. 0010). Further, one of ordinary skill in the art would expect Hessler’ cannula and applicant’s invention to perform equally well considering either length. Therefore, it would have been prima facie obvious to modify Hessler to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hessler in view of Remiszewski.
Regarding claim 18, Hessler in view of Remiszewski discloses the system of claim 15, as set forth above, except for wherein the stiffness of the second portion is greater than the stiffness of the first portion.
However, Remiszewski teaches a shaft 140 made of material suitable for medical use such as polyetheretherketone PEEK (par. 0075) and the tip of the device being a hard PTFE tip (par. 0102). Therefore, Remiszewski teaches the stiffness of the tip is greater than the stiffness of the shaft 140 (pars. 0075 and 0102).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hessler’s cannula such that the tip of the cannula made of hard PTFE, as taught by Remiszewski, for the purpose of allowing the cannula being made of material suitable for medical use (par. 0075 of Remiszewski).

Claim(s) 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler (US 2014/0018736).
Regarding claim 19, Hessler discloses the system of claim 9, as set forth above, except for wherein cannula has an inner diameter of between about 15 um and about 150 um.
Hessler only discloses the cannula configured to deliver fluid into and out of the cochlea (fig. 7 and par. 0028).
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to one having ordinary skill in the art to cause the inner diameter of the cannula to be between about 15 um and about 150 um. Applicant has not disclosed that having the claimed inner diameter serves any advantage or particular purpose or solves a stated problem, indicating simply that “the cannula can have an inner diameter of between about 15 um and about 150 um” (Specification par. 0011). Further, one of ordinary skill in the art would expect Hessler’ cannula and applicant’s invention to perform equally well considering either inner diameter. Therefore, it would have been prima facie obvious to modify Hessler to obtain 
Regarding claim 22, Hessler discloses the system of claim 21, as set forth above, except for wherein the drug reservoir is etched into the at least one first layer, and the fluid storage capacitor is a cylinder formed in the at least one first layer.
Examiner notes: claim 22 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of “etching the drug reservoir into the at least one first layer” does not appear to provide any additional or modified structure to the drug reservoir; therefore, Hessler’s drug reservoir meets the claimed limitation of claim 22.
Hessler is silent about the fluid storage capacitor being a cylinder formed in the at least one first layer.
Hessler only discloses the fluid storage capacitor (42b) formed in the at least one first layer (bottom 16b, figs. 6A and 7) wherein the fluid storage capacitor (42b) has a circular cross section (see fig. 7).
Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to make the fluid storage capacitor cylinder. One of ordinary skill in the art would expect Hessler’s fluid storage capacitor and applicant’s invention to perform equally well with either shape because either shape would perform the same function of storing fluid. Therefore, it would have been prima facie obvious to modify Hessler’s fluid storage capacitor to obtain the invention as specified in claim 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hessler.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DUNG T ULSH/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783